Citation Nr: 1425403	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, anxiety disorder, and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran and his wife testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2010. A transcript of the hearing is associated with the claims files.

The Board remanded the issues on appeal for additional development in September 2011. The directives having been substantially complied with, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A diagnosis of PTSD conforming to the DSM-IV has not been rendered at any time during the pendency of this claim.

2. An acquired psychiatric disorder other than PTSD, to include major depressive disorder, anxiety disorder or bipolar disorder, is not shown to be causally or etiologically related to an in-service event, injury or disease or to have manifested in service or within one year of the Veteran's discharge from service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2013).

2. The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, anxiety disorder and bipolar disorder, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2007, prior to the initial unfavorable adjudication in March 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the Acting VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in September 2011. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for an acquired psychiatric disorder. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board will first address the issue of service connection for PTSD, and then will address the issue of service connection for a psychiatric disability other than PTSD, to include major depressive disorder, anxiety disorder and bipolar disorder.
A. PTSD

The Veteran initially contended he is entitled to service connection for anxiety and depression. However, in light of the Veteran's claim and his lay statements, the Board has expanded the Veteran's claim to be entitlement to service connection for PTSD. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For the reasons stated below, direct or presumptive service connection for PTSD is not warranted.

The Veteran has at certain points, specifically in a statement from September 2011, stated that he currently has PTSD, marked by symptoms such as anxiety in crowds and nightmares. While the Veteran is competent to relate these symptoms, the Veteran is not competent to diagnose himself with PTSD as such a diagnosis requires medical training and expertise. Jandreau, 492 F.3d at 1377. 

The Veteran's VA treatment records, while containing other diagnoses of psychiatric disorders, at no point reflect a diagnosis of PTSD and numerous entries from April 2010 forward rule out PTSD. The September 2011 VA examiner determined that the Veteran's claimed stressors and his symptoms did not support a diagnosis of PTSD. As there is no competent lay evidence of record and the medical evidence is silent for a diagnosis of PTSD the Board finds that the preponderance of the evidence is against a finding of a current diagnosis and service connection for PTSD is not warranted on any basis. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223. 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Psychiatric Disorder Other than PTSD

As stated previously, the Veteran initially claimed service-connection for anxiety and depression. The Board has expanded this claim to entitlement to service-connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder, anxiety disorder, and bipolar disorder. For the reasons stated below, service connection for an acquired psychiatric disorder is not warranted on a direct or presumptive basis.

Beginning with direct service connection, the Veteran has, at different times, been diagnosed with both major depressive disorder and bipolar disorder. Therefore, the first element of direct service connection (a current disability) is met with respect to those disabilities.

Concerning the second element, the preponderance of the evidence is against a finding of an in-service event, injury, or disease. The Veteran has submitted numerous statements indicating that as a cryptographer he was constantly under a significant amount of stress. The Veteran's wife also testified that the Veteran was often stressed or nervous during his period as a cryptographer. While both the Veteran and his wife are competent to relate that the Veteran was under stress or seemed stressed or nervous while in service, neither are competent to diagnose the Veteran has having an acquired psychiatric disorder while in service as such a determination requires psychiatric expertise. Jandreau, 492 F.3d at 1377. 

The Veteran's service treatment records are silent for any complaints of nervousness, stress, anxiety, depression, or any other symptoms associated with the Veteran's current diagnoses. The Veteran was also not diagnosed with any acquired psychiatric disorders while in service. The Veteran's March 1972 separation examination noted no anxiety, nervousness, or depression. It also provided no diagnosis of a psychiatric disability and noted the Veteran's psychiatric profile to be normal. Further, in the "Notes" section of the examination is a statement that reads "I am in good health," followed by the Veteran's signature. Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury, or disease.

Moreover, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder is causally related to his active duty service. The Veteran and his wife have testified that he has experienced anxiety and depression ever since service, which they are competent to report. However, neither the Veteran nor his wife is competent to opine as to whether the Veteran's currently diagnosed acquired psychiatric disabilities are causally related to his active duty service, as to do so requires psychiatric expertise. Id. 

Further, to the extent that the Veteran statements indicate that his disabilities are attributable to his active duty service, they are in conflict with the medical evidence of record. The Veteran was provided with a VA PTSD examination in September 2011. The examiner opined that the Veteran's psychiatric disorder was less likely than not related to service, as the majority of the evidence in the claims file reflected that the Veteran consistently attributed his symptoms to employment and financial problems. Further, the examiner noted that the Veteran did not attribute his symptoms to his active duty service during the examination. Finally, the examiner noted that the scores derived from the Veteran's psychological testing indicated that the Veteran was overreporting symptoms and functional impairment, which prevented an accurate diagnosis or a meaningfully estimated GAF score.

The Veteran's VA mental health records from July 1998 to February 2012 reflect that the Veteran predominantly attributes his symptoms to a wide variety of other causes, including family issues and illnesses, political issues and current events, social stressors, the economy, and his own health problems. Specifically, when the Veteran began treatment at the VA in July 1998, he stated that his anxiety and depression began in approximately 1993, when he injured his back in a work-related accident. These inconsistences concerning the onset and cause of his symptoms, although possibly due to the passage of time, render his statements attributing his symptoms to his active duty service not credible.

Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's acquired psychiatric disorder, to include major depressive disorder, anxiety disorder and bipolar disorder, is causally related to his active duty service. See 38 C.F.R. § 3.303. Therefore, direct service connection is not warranted.

The Veteran's claimed psychiatric disorder also cannot be service connected based on a presumptive basis as a chronic disease or based on continuity of symptomatology. In order to be eligible for service connection on either basis, the claimed disability must be a listed chronic disease or encompassed by another broader listed term. See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309; Walker, 708 F.3d 1331. Here, major depressive disorder, anxiety disorder, and bipolar disorder are not specifically listed as recognized chronic disease, and they are not encompassed by a broader listed term such as "psychoses." See 38 C.F.R. §§ 3.307(a), 3.384. Therefore, presumptive service connection based on the presence of a chronic disease or based on continuity of symptomatology is not warranted.

While the evidence shows that the Veteran has a current disability, the preponderance of the competent evidence weighs against a finding of an in-service event, injury or disease, or that the Veteran's current disability is causally related to his active duty service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, anxiety disorder and bipolar disorder, is denied. 



____________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


